Citation Nr: 0937983	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to 
February 1971 and from October 1991 to October 1993, with 
additional service in the North Carolina Army National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 rating decision in which the RO, inter 
alia, denied the Veteran's claim for service connection for 
PTSD.  In September 2004, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2005, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2005.

In a March 2008 decision, the Board denied service connection 
for PTSD.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2009, counsel for the VA Secretary and the appellant 
filed a Joint Motion for Remand to the Board; by April 2009 
Order, the Court granted the Joint Motion, vacating the March 
2008 Board decision, and remanding the claim to the Board for 
proceedings consistent with the Joint Motion.

The Board notes that the claims file reflects that the 
Veteran was previously represented by the American Legion.  
In July 2008, the Veteran filed a VA Form 21-22a (Appointment 
of Individual as Claimant's Representative) naming private 
attorney Michael A. Leonard as his representative.  The Board 
recognizes the change in representation.

For the reasons expressed below, the claim on appeal 
(expanded, as reflected on the title page, as explained in 
more detail below) is being remanded to the RO.  VA will 
notify the Veteran when further action, on his part, is 
required.  



REMAND

In light of points raised in the Joint Motion, the Board 
finds that additional RO action on the claim on appeal is 
warranted. 

In the Joint Motion, the parties noted that the record 
reflects that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  The parties also 
noted that, while the Veteran had reported that these records 
had been awarded for depression, rather than PTSD, the 
medical evidence indicated that the Veteran's claimed 
condition had been variously diagnosed as anxiety disorder, 
PTSD, depressive disorder, and probable schizophrenia.  See 
Joint Motion, at 2.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, it must seek to obtain those 
records before proceeding with the appeal.  See Murincsak; 
see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

Accordingly, the parties requested that the claim be remanded 
so VA could seek to obtain the Veteran's SSA records.  See 
Joint Motion, at 3.  

Review of the claims file does reflect that the Veteran is in 
receipt of SSA disability.  In this regard, during a February 
2005 VA examination, the Veteran reported that he had been 
receiving Social Security disability for approximately the 
past year for depression.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-28 (1997) (under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and, therefore, the Board 
is not free to do anything contrary to the Court's prior 
action with respect to the same claim).  

Thus, the RO should obtain and associate with the claims file 
a copy of any SSA decision regarding a claim for disability 
benefits pertinent to the claim on appeal, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities. 

On remand, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records of VA treatment from the 
Fayetteville VA Medical Center (VAMC) (dated from February 
1973 to December 2004).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all records of pertinent treatment from the 
Fayetteville VAMC (since December 2004), following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the expanded claim on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain from the 
Fayetteville VAMC all records of 
evaluation and/or treatment pertinent to 
the claim on appeal, since December 2004.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain from the SSA a 
copy of any decision regarding the 
Veteran's claim for disability benefits 
pertinent to the claim on appeal, as well 
as copies of all medical records 
underlying those determinations.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim on appeal that is 
not currently of record.  The RO's letter 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).   

4.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for an acquired 
psychiatric disability, to include PTSD, 
in light of all pertinent evidence and 
legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

